On Petition for Rehearing
PER CURIAM.
This petition, brought by the appellants Charles Francis Adams et al., trustees, as Owners of the S.S. Melrose, fails to persuade us to change our decision or modify our opinion.
The contention now made that the damages should be proportioned in accordance with the comparative faults of the colliding vessels, is overruled. In so ruling we do not disagree with the finding below that a division of the damages, 80% against Sandcraft and 20% against Melrose, would accord with the facts and the equities. However, the trial judge was plainly right in holding that prior decisions of this court required that the damages be equally divided. Ahlgren v. Red Star Towing & Transportation Co., 2 Cir., 214 F.2d 618, 621. We have frequently called attention to the inherent injustice of this rule. Ahlgren v. Red Star Towing & Transportation Co., supra; The City of Chattanooga, 2 Cir., 79 F.2d 23. See also dissenting opinion of Judge L. Hand in Ulster Oil Transport Corp. v. The Matton, 2 Cir., 210 F.2d 106, 110. But the rule of equal division of property damage is so well established in this country that it would create intolerable confusion were a court of intermediate jurisdiction such as ours to deviate from it. We shall therefore continue to apply the rule until there shall be authoritative sanction for departure therefrom.
Petition denied.